Citation Nr: 1538342	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-26 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, and if so whether service connection is warranted. 

2.  Entitlement to an initial evaluation higher than 20 percent for the service-connected right ankle sural nerve neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  A transcript of his testimony is of record.


FINDINGS OF FACT

1.  Service connection for a bilateral knee condition was denied by a rating decision in May 2002; the Veteran did not appeal the decision or submit new and material evidence within the appeals period and the decision is final.

2.  Evidence received since May 2002 is cumulative of evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability.

3.  The Veteran's right ankle neuropathy has most closely approximated moderate incomplete paralysis of the sural nerve.  

4.  The evidence of record does not show that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  


CONCLUSIONS OF LAW

1.  The requirements to reopen the previously-denied claim of entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements to establish entitlement to an initial evaluation higher than 20 percent for right ankle neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2015).

3.  The requirements to establish entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided in April 2006 and in August 2006.  

Moreover, the claim for an increased rating arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective    date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, records from the Social Security Administration (SSA), VA examination reports, and hearing testimony.  The Veteran asserted in his May 2010 substantive appeal that his recent VA examination in December 2009 was "totally inadequate" but the Board disagrees.  The Veteran complained that the examiner had not looked at or touched his knees, but the Veteran does not have service connection for a knee disability and no question regarding the knees was before the medical examiner.  The Veteran also complained that the examiner had mischaracterized the severity of his right ankle disability, and that the ankle should be rated at a higher disability level, but the evaluation for the service-connected right ankle osteoarthritis is not an issue on appeal and was not before the medical examiner.  The Board finds on review that the December 2009 VA examination is probative; further, the Veteran had another VA examination in July 2014 in which the observations are consistent with the previous examination in December 2009.    

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issues to the Veteran.  However, despite the assistance of the Veteran's representative, who reviewed the file and asked relevant questions, the Veteran was unable to respond accurately to most questions due to recently suffering a stroke which affected       his memory.  He did testify as to current symptoms for his ankle and confirmed  that he received VA treatment.  Attempts to elicit additional relevant testimony were essentially unsuccessful.  In light of the circumstances, the Board finds that  no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and the Veteran is not prejudiced by a decision at this time. 

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to     this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence   is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO issued a rating decision in May 2002 that denied service connection for a bilateral knee disability.  Evidence of record at the time included service treatment records (STRs), X-rays showing degenerative joint disease (DJD) of both knees  and outpatient treatment notes reflecting treatment for knee pain due to DJD and patellofemoral pain syndrome (PFPS).  The rating decision also cited a VA orthopedic examination in April 2002 that diagnosed severe DJD in both knees, probably related to developmental and congenital exostoses that preexisted service and was not aggravated by service; the examiner stated that the current degree of impairment was due to the Veteran's marked morbid obesity.

The Veteran was advised of the denial of service connection by a letter dated in May 2002.  The Veteran did not appeal the denial or submit new and material evidence within the appeal period; the May 2002 rating decision is accordingly final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Evidence added to the file since May 2002 includes treatment records showing continued treatment for DJD of the bilateral knees (e.g., VA outpatient treatment note in June 2013 showing diagnosis of osteoarthritis of the knees and impression of bilateral knee pain secondary to morbid obesity); disability records from the SSA showing the Veteran was granted SSA disability benefits effective from November 2000 due in part to osteoarthritis of the bilateral knees; and, the Veteran's February 2008 Notice of Disagreement (NOD) asserting that he did not have a knee problem prior to service and that the examiner in April 2002 was accordingly in error.  In  his June 2015 testimony before the Board the Veteran asserted that he could not remember the circumstances of his in-service knee injury.

On review of the evidence of record the Board finds that there is no new and material evidence that has been received by VA since the May 2002 rating decision.  SSA and VA treatment records, while new, do not suggest any association between the diagnosed DJD and service.  The Veteran's present contention that his current DJD is due to an injury in service is essentially duplicative and redundant of his contention that was before the RO in May 2002.  The Veteran now asserts that     the April 2002 VA examination on which the RO had relied was erroneous, but    the examiner's finding of probable developmental and congenital exostoses is directly based on a December 1976 in-service treatment note that had diagnosed osteochondromalacia secondary to hereditary exostosis; this treatment note is associated with the STRs that were before the RO in 2002, and the presentation of new lay argument based on old evidence already of record does not constitute the presentation of new evidence.  Untalan v. Nicholson, 20 Vet. App. 467, 470 (2006).  

Under these circumstances, the Board must conclude that new and material evidence has not been received and the claim for service connection for a bilateral knee disability is not reopened.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neuropathy, neuritis and neuralgia of a lower extremity are rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 8520 through 8540.  There is no specific diagnostic code relating to the sural nerve.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2015) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Although the RO has rated the Veteran's sural nerve disability by analogy under Diagnostic Code 8720 as neuralgia of the sciatic nerve, the sural nerve is a branch of the common peroneal nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1125 (28th ed).  Thus, it would be more appropriate to evaluate his disability under Diagnostic Code 8721.  Nevertheless, the Board will consider both Diagnostic Code 8720 and 8721.

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

Under Diagnostic Codes 8521 (paralysis), 8621 (neuritis) and 8721 ( neuralgia),  mild incomplete paralysis of the common peroneal nerve is rated as 10 percent disabling, moderate incomplete paralysis is rated as 20 percent disabling, and  severe incomplete paralysis is rated as 30 percent disabling.  A 40 percent rating is assigned for paralysis involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a.

The rating criteria of Diagnostic Codes 8520, 8620, and 8720 are as follows.  A rating of 10 percent   is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis with marked muscular atrophy.  A rating of 80 percent is assigned for complete paralysis.  "Complete paralysis" is defined as paralysis when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When   the involvement is wholly sensory, the rating should be at the mild, or at most moderate, degree.  

The period under review begins May 8, 2006, the date service connection      became effective.  Of note, the disability is secondary to the Veteran's right      ankle osteoarthritis, for which service connection was granted in May 2002.  Symptomatology associated with his right ankle osteoarthritis may not be considered in evaluating his neuropathy.  38 C.F.R. § 4.14 (the evaluation of        the same manifestation or disability under different diagnoses is to be avoided).

The Veteran had a VA-contracted examination of the ankle in May 2006, in which he complained of severe ankle pain.  Neurological examination showed alteration  of sensation in both feet in a "stocking" pattern consistent with diabetic neuropathy but also showed increased burning and foot pain probably representing sensory neuropathy of the right sural nerve that was likely related to the service-connected ankle injury.  

A VA podiatry clinic note in March 2008 states as neurological finding that protective sensation was intact (10/10) in the bilateral feet.

The Veteran had a VA diabetic foot evaluation in February 2009 in which visual inspection was normal and sensory examination with monofilament was also normal.  A VA podiatry clinic note in March 2009 stated protective sensation was intact.

The Veteran had a VA examination of in December 2009 in which he complained of right ankle pain and weakness, as well as purely orthopedic manifestations such as stiffness, deformity, instability and giving way.  He also reported neuropathy that began 5-6 years previously that the examiner noted to be questionably diabetic.  The Veteran reported numbness on the medial side of the right foot although he still had sensation.  Motor examination was 4/5 for all right ankle muscles with pain but overall good strength.  Sensation was slightly decreased to vibration but normal to pain, light touch and position.  Reflexes were normal (2+) and symmetrical.  There was no muscle atrophy or abnormality of tone or bulk.  There were no tremors and no joints affected by the nerve disorder.  Gait was abnormal in that the Veteran had antalgic gait and walked with a cane due to right ankle pain/DJD and bilateral knee DJD.  The examiner diagnosed numbness on the medial side of the right ankle with no specific nerve damage seen, due to diabetes and to ankle DJD.  The examiner stated that the ankle neuropathy caused no significant occupational impairment,   and that the "neuropathy" itself did not affect activities of daily living (ADLs) or function; rather, the ankle DJD was by far the limiting factor in ADL and function.  However, the Veteran appeared to be able to do sedentary work from an ankle standpoint.    

The Veteran had a subsequent VA examination of the peripheral nerves in January 2014, in which he complained of ankle pain and tingling.  The Veteran reported constant moderate pain, moderate paresthesias or dysesthesias and moderate numbness in both lower extremities.  Muscle strength testing was normal (5/5) in  all muscles tested (upper and lower extremities) to specifically include ankle plantar flexion and dorsiflexion.  There was no muscle atrophy.  Reflexes were hypoactive (1+) in all muscles tested in the upper and lower extremities.  Sensory examination was decreased in the bilateral ankles and bilateral feet.  Trophic changes were evident as due to peripheral neuropathy.  The examiner stated the Veteran demonstrated severe incomplete paralysis of the sciatic nerve in both lower extremities, but for the established VA diagnosis of right sural neuropathy there  was no change in diagnosis and the Veteran's condition was active.  The examiner also stated that the Veteran's neuropathy caused no impairment of the Veteran's ability to work.

The Veteran presented to the VA outpatient clinic in April 2015 for annual examination.  The examiner noted the Veteran's nonservice-connected DM          had markedly worsened.  Neurologically, the Veteran complained of right-side weakness and examination showed reduced sensation both left and right.

In his June 2015 testimony before the Board the Veteran asserted he had lost approximately half the feeling in his right ankle.  He also testified that his right ankle caused "a lot" of pain and occasionally buckled under him, and that he could not ambulate without a walker.

On review of the evidence of record the Board finds the Veteran's right ankle neuropathy most closely approximates moderate incomplete paralysis of the sural nerve.  The Board recognizes that the VA examiner in January 2014 characterized the Veteran's peripheral neuropathy as severe, but this pertained to both lower extremities and thus represents the effect of diabetic neuropathy.  With respect to the right ankle, muscle strength was normal, which demonstrates that the effect of the Veteran's service-connected neuropathy is wholly sensory.  Thus, the rating may be at most moderate.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

In this case, the schedular rating criteria for disorders of the peripheral nerves describe the Veteran's disability level and symptomatology.  The applicable diagnostic code provides disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with those conditions.  See 38 C.F.R. §§ 4.104, 4.120, 4.124a.  Therefore, the schedular disability ratings assigned necessarily contemplate all associated symptomatology.  Because the rating schedule reasonable contemplates the Veteran's disability picture, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted for the service-connected disability on appeal before the Board. 

In sum, based on the evidence of record and analysis above the Board finds that from the effective date service connection, the Veteran's right ankle neuropathy  has most closely approximated moderate incomplete paralysis of the sural nerve.  Accordingly, the criteria for an initial rating higher than 20 percent are not met under Diagnostic Code 8720 or 8721,  and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or    follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one        is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred   in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for two right ankle disabilities: osteoarthritis of the right ankle, rated as 30 percent disabling and neuropathy of the right ankle, rated as 20 percent disabling.  His combined evaluation for both disabilities is 40 percent.  He accordingly does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on    an extraschedular basis may be considered when the veteran is unable to secure    and follow a substantially gainful occupation by reason of service- connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  See 38 C.F.R. § 4.19.

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high   rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In his present claim for TDIU, filed in March 2006, the Veteran asserted that he  had last worked full-time in 1998, and not worked at all since September 2003, because of his service-connected ankle and his nonservice-connected knees and posttraumatic stress disorder (PTSD); he stated he had been terminated from a VA work study program in 2003 due to anger management problems.  In his June 2015 testimony before the Board the Veteran asserted that he could not remember when he had last worked and could not remember his educational background.  

Review of the file shows that the Veteran had a VA psychiatric examination in April 1998 during which he reported an occupational history of having managed a chicken franchise prior to service; during service he was a radio operator, and after discharge from service he went to work for the city as a garbage collector.

The Veteran received VA psychiatric inpatient treatment in May 1998, during which he reported he had a college education but had resigned his job as garbage collector the previous year due to his drug use (heroin, cocaine, marijuana and alcohol).  

Also in May 1998 the Veteran filed a claim requesting a VA nonservice-connected pension.  The Veteran reported therein that he had an educational background of 2 years college and had last worked in October 1997 as a laborer employed by the city.  The Veteran stated he was rendered unemployable by mental condition, hypertension, congestive heart failure and a sleep disorder.

The Veteran was admitted to VA domiciliary care in July 1998.  A treatment note that month indicates the Veteran was fired from his job with the city Department   of Sanitation in November 1997 due to positive results in a random drug test.

Disability records from the Social Security Administration (SSA) show the    Veteran was granted SSA disability benefits effective from November 2000 due    to osteoarthritis of the bilateral knees (primary diagnosis) and morbid obesity (secondary diagnosis).  In his SSA claim the Veteran had asserted that he was limited from working due to bipolar disorder, arthritis of the knees and ankles, high blood pressure and being overweight, and that he became unable to work in January 1998.  

Associated with the Veteran's SSA disability file is a private psychiatric evaluation in April 2002 that shows the Veteran to have an Associate's Degree and to be fully literate.  The Veteran reported having last worked full-time for VA in August 2001, in the capacity of patient transportation; he stated he could have continued to work at VA had he wanted to but he quit due to being fatigued and less motivated.  The Veteran also reported having served in combat in Vietnam, although his service personnel records demonstrate that he actually had no Vietnam service.  

The Veteran had a VA examination in December 2009 in which he reported that his usual occupation was restaurant manager, but he had not worked for 10-20 years due to his service-connected right ankle disability.  The examiner stated the ankle disability caused significant occupational impairment but that the Veteran appeared to be able to do sedentary work from an ankle standpoint.  In regard to overall impairment of function the examiner stated the ankle disability prevents sports; causes severe impairment of exercise and recreation; causes moderate impairment of traveling; and causes mild impairment of chores and shopping.

On review of the evidence of record the Board finds the Veteran's service-connected right ankle disabilities, which are his only service-connected conditions, do not render him unable to obtain or maintain gainful employment.  The Veteran is shown to    have an educational background (Associates Degree) and occupational background (restaurant management) that renders him suitable for gainful sedentary employment, and the VA examiner in December 2009 stated that such sedentary employment is  not precluded by the Veteran's ankle disabilities.  In that regard, the Veteran's right ankle conditions are shown to preclude him from prolonged walking or standing, but are not shown to cause any impairment in his ability to sit or even to drive (the VA examiner stated ankle disability caused no impairment in the Veteran's ability to drive).    

In sum, the Board finds the Veteran's service-connected disabilities do not 
render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  Accordingly, the criteria for entitlement to a TDIU are not met and the claim must be denied.  Because the preponderance  of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54; Ortiz, 274 F.3d 1361, 1364.



ORDER

As new and material evidence has not been received, the claim for service connection for bilateral knee disability is not reopened and the appeal is denied.

An initial evaluation higher than 20 percent for right ankle neuropathy is denied.  

Entitlement to TDIU is denied.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


